United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, New York, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1812
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 10, 2008 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ hearing representative’s merit decision dated November 30,
2007 finding that she had not established employment-related disability beginning
March 22, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has employment-related disability entitling her to
compensation beginning March 22, 2007.
FACTUAL HISTORY
On February 23, 2007 appellant, then a 67-year-old mail handler, filed a traumatic injury
claim alleging that she developed swelling and redness in her right wrist and numbness in her

right middle finger when the “entire top corner of a supply cabinet fell out and on [her] right
hand and wrist.” Appellant sought medical treatment on February 27, 2007.
Dr. Steven J. Ravich, a Board-certified orthopedic surgeon, examined appellant on
March 5, 2007 and diagnosed work-related sprained right wrist. He stated that appellant was
unable to work. On March 21, 2007 Dr. Ravich expanded his diagnoses to include work-related
sprained right wrist and carpal tunnel syndrome. He stated that appellant was unable to work
due to these conditions. Dr Ravich repeated these diagnoses on April 11 and 24, 2007.
In a letter dated April 5, 2007, the Office informed appellant that the evidence she
submitted was not sufficient to establish carpal tunnel syndrome as a result of the February 23,
2007 employment incident. Appellant submitted a note dated March 5, 2007 from Dr. Ravich,
who described her employment incident of February 23, 2007 as “several items of various
weights ranging from 5 to 10 pounds fell out of a cabinet landing on her right wrist.” At that
time appellant’s physical examination revealed a negative Tinel’s sign and a negative Phalen’s
test. Dr. Ravich diagnosed right wrist sprain. He completed a note on March 21, 2007 and
stated that appellant had no relief from her wrist sprain symptoms and found that appellant had
positive Phalen’s test and positive Tinel’s sign. On April 11, 2007 Dr. Ravich stated that
appellant had minimal improvement of her right carpal tunnel syndrome and exhibited decreased
motion and decreased strength in her right wrist. He noted positive Phalen and Tinel’s signs.
In a report dated July 18, 2007, Dr. Stephen Nedelcu, a Board-certified internist, stated
that he examined appellant on February 23, 2007 due to the injury which resulted from large
numbers of items from a supply cabinet falling on her right hand and wrist. Appellant exhibited
redness, numbness and swelling of her right hand and right wrist. Dr. Nedelcu diagnosed
contusion of the right hand with possible nerve involvement of the second, third and fourth
fingers as a result of the employment incident. He stated that appellant was totally disabled due
to this condition from February 27 through April 18, 2007.
The Office accepted appellant’s claim for right wrist sprain and contusion of the wrist
and hand on May 9, 2007. In a separate decision dated May 9, 2007, it denied appellant’s claim
for continuation of pay after March 21, 2007. The Office found that the medical evidence
suggested a change in appellant’s right wrist condition after March 5, 2007, which was not
employment related.
On June 4, 2007 appellant filed a claim for compensation requesting compensation for
leave without pay from March 22 through June 1, 2007. By decision dated June 8, 2007, the
Office denied appellant’s claim finding that the medical evidence did not support disability for
work due to the February 23, 2007 employment injury on or after March 22, 2007. Appellant,
through her attorney, requested an oral hearing on June 21, 2007. She submitted a report from
Dr. Ravich dated May 23, 2007. Dr. Ravich stated that appellant had trauma on February 23,
2007, that she had no prior history of wrist or hand problems and that she was treated for the
February 23, 2007 injury. He diagnosed right wrist and hand contusion with a sprain as well as
carpal tunnel syndrome. Dr. Ravich stated, “All her present symptoms are causally related to her
injury of record.”

2

Dr. Serge Alerte, a Board-certified internist, examined appellant on February 23, 2007
and noted that she sustained a right hand injury. He noted that appellant’s right hand was oozing
and that her finger was tender to palpation as well as tenderness in the wrist and hand and right
little finger.
In a report dated June 12, 2007, Dr. Ravich noted that appellant continued to exhibit right
wrist pain and carpal tunnel syndrome. He stated, “At this time, the patient was advised that she
should have treatment for right carpal tunnel, which is directly and causally related to her injury
of record.”
Dr. Mark A.P. Filippone, a physician Board-certified in physical medicine and
rehabilitation, examined appellant on October 5, 2007. He described her history of injury and
noted that several heavy objects fell on her hand and wrist. Dr. Filippone found atrophy of the
right thenar eminence and positive Tinel’s sign. He diagnosed bilateral carpal tunnel syndrome
based on electromyelogram as well as post-traumatic contusion of the right wrist. Dr. Filippone
attributed appellant’s diagnosed conditions to her February 23, 2007 employment injury.
Appellant testified at her oral hearing on October 16, 2007. By decision dated
November 30, 2007, the hearing representative denied appellant’s claim for compensation on or
after March 22, 2007 due to her accepted employment injuries. He found that the medical
evidence supported that appellant’s disability after March 22, 2007 was due to her diagnosed, but
not accepted, condition of carpal tunnel syndrome and therefore not currently compensable.
LEGAL PRECEDENT
Appellant for each period of disability claimed, has the burden of proving by a
preponderance of the reliable, probative and substantial evidence that she is disabled for work as
a result of her employment injury. Whether a particular injury caused an employee to be
disabled for employment and the duration of that disability are medical issues which must be
provide by preponderance of the reliable probative and substantial medical evidence.1
Generally, findings on examination are needed to justify a physician’s opinion that an
employee is disabled for work. The Board has stated that, when a physician’s statements
regarding an employee’s ability to work consist only of a repetition of the employee’s complaints
that he or she hurts too much to work, without objective signs of disability being shown, the
physician has not presented a medical opinion on the issue of disability or a basis for payment of
compensation.2
ANALYSIS
The Office accepted that appellant sustained right wrist sprain and contusion of the wrist
and hand due to the February 23, 2007 employment injury. Beginning on March 21, 2007,
Dr. Ravich, a Board-certified orthopedic surgeon, provided the additional diagnosis of carpal
1

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

2

Id.

3

tunnel syndrome based on findings of a positive Tinel’s sign and positive Phalen’s test. The
Office has not issued a final decision, which accepts or denies this condition as causally related
to the February 23, 2007 employment injury.3
Dr. Nedelcu, a Board-certified internist, completed a report on July 18, 2007 and
diagnosed contusion of the right hand with possible nerve involvement of the second, third and
fourth fingers of appellant’s right hand. He opined that appellant was totally disabled from
February 27 through April 18, 2007 due to these conditions. This is the only medical evidence in
the record which attributes appellant’s disability on and after March 22, 2007 to her accepted
employment injuries. The Board finds that this report is not sufficient to meet appellant’s burden
of proof to establish continuing disability, as Dr. Nedelcu did not provide any ongoing physical
findings or objective signs of disability and did not provide medical reasoning explaining why he
believed that the accepted conditions resulted in continuing disability. This evidence is
necessary given the additional diagnosis of carpal tunnel syndrome, which the Office has not
accepted as employment related and which may account for appellant’s continued period of
disability.
CONCLUSION
The Board finds that the medical evidence is not sufficient to establish that appellant was
totally disabled on or after March 22, 2007 due to her accepted employment injuries of right
wrist sprain and contusion of the wrist and hand.

3

The Board notes that the Office has not issued a final decision within one year of the date of the appeal on
June 10, 2008 denying appellant’s claim for carpal tunnel syndrome such that the Board may review the issue on
appeal. 20 C.F.R. § 501.2(c). The only issue on appeal is whether appellant has established a period of disability on
or after March 22, 2007 due to her accepted employment-related injuries, which do not include carpal tunnel
syndrome.

4

ORDER
IT IS HEREBY ORDERED THAT November 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

